Citation Nr: 1810885	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for chronic left ankle strain status post injury/laceration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to August 1974.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in May 2014.  A copy of the hearing transcript has been associated with the claims file.   

A March 2015 Board decision denied the Veteran's claim for entitlement to an evaluation in excess of 20 percent for service-connected chronic left ankle strain status post injury/laceration.  An April 2016 Order of the United States Court of Appeals for Veterans Claims (Court) implemented a March 2016 Joint Motion for Partial Remand, vacating and remanding that portion of the March 2015 Board decision that denied entitlement to an evaluation in excess of 20 percent for service-connected chronic left ankle strain status post injury/laceration.  The Veteran's claim was subsequently remanded by the Board in September 2016.  The Veteran was provided with a new VA left ankle examination in October 2016.  As such, the issue of entitlement to an evaluation in excess of 20 percent for the service-connected chronic left ankle strain status post injury/laceration was again before the Board.

In September 2017, the Board remanded the issue for further development.  The remand required the RO to afford the Veteran a new VA examination that complied with Correia v. McDonald, 28 Vet. App. 158 (2016).  In compliance with the remand directives, a new VA examination was obtained.  The directives having been substantially complied with, and the matter is again before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  The Veteran's chronic left ankle strain status post injury/laceration is manifest by limited motion, pain on use, and pain with weight bearing.  The limitation of motion is no more than marked.

2.  The Veteran's left ankle is not ankylosed.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for chronic left ankle strain status post injury/laceration have not been met.  38 U.S.C. § 1155, 5103, 5103A, (2012); 38 C.F.R. § 4.1, 4.2, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




II.  Rating of Chronic Left Ankle Strain Status Post Injury/Laceration

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  A 20 percent rating is the maximum schedular rating available under Diagnostic Code 5271.  38 C.F.R. § 4.71a.

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Veteran's chronic left ankle strain status post injury/laceration is currently rated at 20 percent disabling under DC 5271.  38 C.F.R. § 4.71 (2017).  He contends that he is entitled to a rating in excess of 20 percent.


III.  History

In December 2010, the Veteran underwent a VA examination.  The Veteran reported that he experienced sharp pain daily.  During flare-ups, the Veteran stated that he was unable to walk more than 50 to 100 feet and stand for more than 30 minutes.  There was no abnormal shoe break down, no callosities noted, arches were intact, sensation was intact to light touch, and there was no edema or pain on manipulation.  The Veteran's range of motion was reported as normal.  His X-ray results were unremarkable for his left ankle.

In December 2012, the Veteran underwent another VA examination.  The VA examiner reported that the Veteran had an accident while in service that resulted in a left Achilles tendon rupture and repair.  At the time of the examination, the Veteran stated that he had significant pain when he applied pressure, sharp constant pain at rest, and daily flare-ups that required rest.  He used a cane to remove pressure from his ankle.  The Veteran had left ankle plantar flexion to 10 degrees with painful motion beginning at 5 degrees.  He had plantar dorsiflexion of the left ankle to 5 degrees with painful motion beginning at 5 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test plantar flexion ended at 5 degrees and dorsiflexion ended at 10 degrees.  Muscle strength testing indicated active movement against some resistance.  There was no laxity or ankylosis of the left ankle.  The VA examiner stated that the Veteran's left ankle disability did not impact his ability to work.

In October 2016, the Veteran was afforded a new VA ankle examination.  He had a deltoid ligament sprain.  He reported flare ups of the ankle, with swelling and sharp pain.  He reported functional loss.  He reported that he could not bear weight and walk on it.  Dorsiflexion was to 10 degrees, and plantar flexion was 20 degrees.  The VA examiner indicated that this was abnormal or outside of normal range.  There was evidence of pain with weight bearing.  There was tenderness to palpation.  There was objective evidence of crepitus.  After repetitive use, dorsiflexion was to 10 degrees and plantar flexion was to 10 degrees.  Traumatic arthritis of only the left ankle was documented.  There was mild soft tissue swelling over the medial malleolus, which was not present on a prior study.  The VA examiner opined that this may represent a sprain.

The Board remanded the case again in September 2017 to obtain a fully adequate VA examination.

The Veteran was afforded an October 2017 VA examination.  The Veteran stated that he injured his ankle while on active duty in the 1970s.  He continued to have pain in the left ankle.  He had swelling and pain in the left ankle.  He had a hard time walking on the ankle at times.  He reported that he never had any surgery on the ankle.  He reported taking Gabapentin and Naprosyn for the pain.  He reported falling frequently due to his left ankle.  He stated that the pain is constant.  He stated that the pain pills sometimes don't work.  The Veteran reported flare ups of the ankle, with pain on walking and weight bearing.  He was unable to walk excessively.  His right ankle range of motion was all clinically normal.  The left ankle was abnormal or outside of normal range.  Dorsiflexion was to 10 degrees.  Plantar flexion was to 20 degrees.  Range of motion itself did not contribute to functional loss, but there was pain noted on examination that causes functional loss.  There was evidence of pain on weight bearing, non-weight bearing, and on active and passive motion.  The ankle was tender to palpation throughout the ankle.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss of function or range of motion after these three repetitions.  The VA examiner opined that pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time due to pain.  However, the VA examiner noted that she was unable to examine the Veteran under these conditions and therefore could not provide accurate range of motion testing with respect to pain, weakness, fatigability, and incoordination.  There was no reduction in muscle strength.  There was no ankylosis of either ankle.  Inability or dislocation was not suspected.  The Veteran constantly used a brace and crutches.  There was no degenerative arthritis documented.  The VA examiner noted that views of the left ankle were obtained in three projections.  There was no acute fracture, dislocation or radiopaque foreign body.   There was no periosteal reaction.  The height of the ankle mortise joint and subtalar joint appeared maintained.  To the extent that it was included, the base of the fifth metatarsal appeared intact.  No significant calcaneal spur was seen.  There was mild soft tissue swelling over the medial malleolus, not present in a previous study.  The VA examiner opined that this may represent a strain.  The VA examiner opined that Veteran was unable to stand or walk for any extended periods of time.  The opposing joint was found to be undamaged.

VA treatment records are substantially the same.  They show that the Veteran uses crutches.  They show that he had a left ankle Achilles repair.   

In the January 2018 Informal Hearing Presentation (IHP), the Veteran and his representative assert that "the Veteran continues to move forward with the appeal - as he steadfastly believes his service-connected left ankle disability is much worse than contemplated and as such, warrants an increased evaluation."

IV.  Analysis

The Veteran is currently assigned the highest rating available under Diagnostic Code 5271.  The evaluation contemplates marked limitation of motion.  A disability rating in excess of 20 percent is afforded under Diagnostic Code 5270 for ankylosis of the ankle.  The evidence demonstrates that the ankle is not ankylosed.  Therefore, the Veteran is not entitled to a higher evaluation under Diagnostic Code 5270.  

The Veteran was most recently afforded an October 2017 VA examination.  There was no evidence of ankylosis of the ankle.  Range of motion for the left ankle was abnormal or outside of normal range.  Dorsiflexion was to 10 degrees.  Plantar flexion was to 20 degrees.  Range of motion itself did not contribute to functional loss, but there was pain noted on examination that causes functional loss.  There was evidence of pain on weight bearing, non-weight bearing, and on active and passive emotion.  The ankle was tender to palpation throughout the ankle.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss of function or range of motion after these three repetitions.  

Since 20 percent is the highest rating available for limitation of motion of the ankle under Diagnostic Code 5271, there is simply no basis to assign a higher rating for functional impairment to include that caused by pain.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).  See DeLuca, 8 Vet. App. at 202.  

VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the lay evidence offered by the Veteran, to include his lay reports of pain and impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377. 

Here, the most probative evidence establishes that the Veteran's service-connected chronic left ankle strain status post injury/laceration is most closely approximated by the current 20 percent rating.  We accept that he has limited motion, pain on motion, the need for crutches, and that there is increased impairment with use.  Whether considered under the actual range of motion, functional restrictions caused by pain, or with weight bearing, the Rating Schedule does not provide a higher rating in the absence of ankylosis.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also Correia v. McDonald, 28 Vet. App. 158 (2016).  We also note that nothing in the record reflects loss of use as contemplated by regulation.  Stated differently, the current evaluation contemplates no remaining motion without ankylosis.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim.  Thus, there is no reasonable doubt to resolve in his favor, and his claim of entitlement to a disability rating in excess of 20 percent for his chronic left ankle strain status post injury/laceration must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an evaluation in excess of 20 percent for chronic left ankle strain status post injury/laceration is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


